Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the amendment and remarks filed on 08/12/2022.
2.	Claims 1, 8 and  15 have been amended.
3.	Claims 1-20 have been rejected.

Examiner’s Notes

4.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

               Response to Arguments
5.	Applicant's arguments filed on 08/12/202 have been fully considered but are moot in view of new grounds of rejection.
             In the remarks, the Applicant has argued in substance:    
Kalskar does not disclose: “in response to determining that the code update is available at the central repository; requesting, by the instance of the service, the code update from the central repository” and “receiving the code update from the central repository”.
Response: Kalskar discloses the above limitation of the amended claims . See the rejection of claims 1, 8 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Kalskar (US 11175899 B2).  
                                                                                                                                                  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4 , 6, 8-11 and  15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalskar (11175899 B2)  
	As per claim 1, Kalskar (11175899 B2) discloses: A method comprising:
determining, by a processing device executing an instance of a service within a computing environment (col 2 lines 27-42, a manifest that defines a sequence for executing the available service upgrades. A predefined sequence can be based on a determination of an upgrade order given the different interdependencies between the services to be upgraded…based on the determination of the upgrade order” ), where the versions of the different services are the instance of the service; executing within a computing device is shown in col 4 lines 25-28 “One or more computing services 114 can be provided through execution of an application or service on one or more of the virtual machines”); (col 2 lines 47-50), (col 9 lines 14-22); whether a code update for the service is available at a central repository of the computing environment  col 5 lines 37-47 (“identifying a location of the upgrade executable 136, an executable name, an executable type, executable parameters, status file location, status summaries, a timeout value, and version information” and the upgrade executables are located in the data store 121 (central repository)  in col  (col 5 lines 28-32, “The manifest 133 identifies the different upgrade elements 202 (FIG. 2) that are available with respect to an upgrade of a software-based system of the virtualized computing environment. Each upgrade element 202 can correspond to a service that has an available upgrade or patch”); available at a central repository of the computing environment is shown in (col 4 lines 66-67 – col 5 lines 1-12, “The computing environment 103 can include a data store 121. The data store 121 can include memory of the computing environment 103, mass storage resources of the computing environment 103, or any other storage resources on which data can be stored by the computing environment 103. The data store 121 can include memory of the hosts in the racks 112 in some examples. For instance, the data store 121 can include one or more relational databases, such as structure query language (SQL) databases, non-SQL databases, or other relational or non-relational databases. The data stored in the data store 121, for example, can be associated with the operation of the services or functional entities described below”);
in response to determining that the code update is available at the central repository (col 1lines 56-62 “As upgrades and patches become available for services and other types of applications installed on host devices within a data center”)
requesting by the instance of the service, the code update from the central repository (Abstract,  “A request is obtained to upgrade services associated with the virtualized computing environment”), (col 4 , lines 25-32 “One or more computing services 114 can be provided through execution of an application or service on one or more of the virtual machines. The computing services 114 can include, for example, web services in some examples that can be invoked by submitting requests over the network 109 for particular actions to be performed or for particular data to be returned”), the upgrades are available in the central repository  is shown in col 1 lines 55-62( “As upgrades and patches become available for services and other types of applications installed on host devices within a data center, data center operators can request an upgrade of the installed services”);
receiving the code update from the central repository  col 5 lines 12-26 “The data store 121 can include an upgrade bundle 124 and an upgrade status log 127. The upgrade bundle 124 includes a bundle of upgrades and patches for software services associated with a software-based system of the data center. The upgrade bundle 124 can include version data 130, a manifest 133, and upgrade executables 136. The version data 130 can define a version associated with a particular system upgrade. For example, assume that an upgrade bundle 124 corresponds to an upgrade of the life cycle manager (LCM) 139. The version data 130 can identify the particular version of the LCM 139 with respect to the particular upgrade bundle 124. There can be multiple upgrade bundles associated with different software-based systems of the data center and different versions of the different systems”) where data store (centralized repository) includes upgrade bundle, version data clearly shows the code update is received from the data store 121 (centralized repository);
performing, by the processing device, a modification of the instance of the service in view of the code update (Abstract, col 1 lines 55-62, The present disclosure relates to automating service upgrades within the computing infrastructure of a software-defined data center (SDDC) while considering the interdependencies between the services. As upgrades and patches become available for services and other types of applications installed on host devices within a data center, data center operators can request an upgrade of the installed services (col 2 lines14-17,  col 2 lines 18-27). 
As per claim 2 the rejection of claim 1 is incorporated and further Kalskar (US 11175899 B2) discloses: wherein determining whether the code update for the service is available is in response to determining that the instance of the service has been accessed (col 1 lines 55-67 to col 2 lines 1-10), where considering the interdependencies between the services clearly shows determining that the instance of the service has been accessed as claimed.
As per claim 3 the rejection of claim 1 is incorporated and further Kalskar discloses: wherein the computing environment comprises a cluster of host computing devices executing a high performance computing workload (col 3 lines 25-48 “The computing systems…  private cloud computing environment, or a hybrid cloud computing environment (a combination of a public and private cloud computing environment). Therefore, the computing environment 103 can be referred to as a cloud computing environment in some examples”) where combination of public and private cloud computing environment is a cluster of host computing system, executing a high performance workload is shown in (col 4 lines 1-24, “ the hypervisor can be installed on a host 118 to support a virtual machine execution space . .. without degrading performance of a virtualization or cloud computing environment”).
As per claim 4 the rejection of claim 1 is incorporated and further Kalskar discloses:  wherein the service executes in a container comprising an isolated execution environment (col 4 lines 25-38 “Each of the containers can include a self-contained execution environment having its own CPU, memory, block input/output (I/O), and network resources which are isolated from other containers. In some examples, a single one of the containers can implement a single one of the computing services “).
As per claim 6 the rejection of claim 1 is incorporated and further Kalskar discloses:   wherein determining whether a code update for the service is available comprises determining whether metadata of the central repository indicates that the code update is stored at the centralized repository (col 5 lines 13-26, “The data store 121 can include an upgrade bundle  124 and an upgrade status log 127. The upgrade bundle 124 includes a bundle of upgrades and patches for software services associated with a software-based system of the data center. The upgrade bundle 124 can include version data 130, a manifest 133, and upgrade executables 136. The version data 130 can define a version associated with a particular system upgrade. For example, assume that an upgrade bundle 124 corresponds to an upgrade of the life cycle manager (LCM) 139. The version data 130 can identify the particular version of the LCM 139 with respect to the particular upgrade bundle 124. There can be multiple upgrade bundles associated with different software-based systems of the data center and different versions of the different systems) where upgrade bundle that includes version data, manifest, upgrade executables) is the metadata in the central repository as claimed.
As per claim 8 Kalskar (US 11175899 )  discloses: a plurality of host machines executing one or more instances of a service for a computing workload (col 1 lines 70 “he present disclosure relates to automating service upgrades within the computing infrastructure of a software-defined data center (SDDC) while considering the interdependencies between the services. As upgrades and patches become available for services and other types of applications installed on host devices within a data center, data center operators can request an upgrade of the installed services”), (col 3 lines 20-25) (col 3 lines 57-67 to col 4 lines 1-10).; 
and a central code repository communicatively coupled to the plurality of host machines, the central code repository comprising a processing device to (col 4 lines 66-67 – col 5 lines 1-12, “The computing environment 103 can include a data store 121. The data store 121 can include memory of the computing environment 103, mass storage resources of the computing environment 103, or any other storage resources on which data can be stored by the computing environment 103. The data store 121 can include memory of the hosts in the racks 112 in some examples. For instance, the data store 121 can include one or more relational databases, such as structure query language (SQL) databases, non-SQL databases, or other relational or non-relational databases. The data stored in the data store 121, for example, can be associated with the operation of the services or functional entities described below”);
receive modifications to the service (Kalskar, Abstract, “A request is obtained to upgrade services associated with the virtualized computing environment. An upgrade bundle is obtained that includes a manifest defining an order for upgrading the third-party services. In the order defined in the manifest, each third-party upgrade is executed and a status log is modified to indicate the completion of the upgrade” ); .(col 1 lines 55-65, “The present disclosure relates to automating service upgrades within the computing infrastructure of a software-defined data center (SDDC) while considering the interdependencies between the services. As upgrades and patches become available for services and other types of applications installed on host devices within a data center, data center operators can request an upgrade of the installed services. However, due to possible dependencies between different services, complications can occur if one of the services is upgraded prior to other services”) and . col 1 lines 67- col 2 lines 1-3);
 publish the modifications to be available to the one or more instances of the service (col 7 lines 1-12 As an example, the management console 148 can provide a user interface to allow notify an administrative user of available upgrades associated with computing services or resources of the networked environment 100. The management console 148 can also provide a user interface to allow the administrative user to request upgrades and view the status associated with the requested upgrades. Accordingly, the management console 148 can correspond to a web page or a web application provided by a web server hosted in the computing environment 103. In other implementations, however, the management console 148 can be implemented as a dedicated or standalone application”);
(col 2 lines 60-67  “During the upgrade of the multiple services of a software-based system, a status log can be generated and updated to track the status of each upgrade in a single unified view. The status log can provide status information and any failure or error information associated with each service upgrade. As such, an administrator tracking the service updates for the different service upgrades can view the status and failure information in a single unified view instead of having to log in each individual service to track the status and view any corresponding errors or failures.),  where the different service upgrades can view the status and failure information in a single unified view clearly shows publish the modifications to be available to the one or more services (col 7 lines 1-10);
 provide the modifications to the instance of the service (Abstract, col 1 lines 55-62, The present disclosure relates to automating service upgrades within the computing infrastructure of a software-defined data center (SDDC) while considering the interdependencies between the services. As upgrades and patches become available for services and other types of applications installed on host devices within a data center, data center operators can request an upgrade of the installed services.                                                                                                                                                     col 2 lines14-17,  col 2 lines 18-27).
Wherein to publish the modifications the processing device is to provide an indication to the one or more instances that the modification are available to be retrieved (col 7 lines 1-11 “The management console 148 can provide an administrative interface for configuring the operation of individual components in the networked environment 100. For instance, the management console 148 can provide an administrative interface for the management service 145. As an example, the management console 148 can provide a user interface to allow notify an administrative user of available upgrades associated with computing services or resources of the networked environment 100. The management console 148 can also provide a user interface to allow the administrative user to request upgrades and view the status associated with the requested upgrades. Accordingly, the management console 148 can correspond to a web page or a web application provided by a web server hosted in the computing environment 103. In other implementations, however, the management console 148 can be implemented as a dedicated or standalone application”);
and in response to receiving a request to retrieve the modifications from one of the one or more instances of the service, provide the modifications to the instance of the service (Abstract, A request is obtained to upgrade services associated with the virtualized computing environment. An upgrade bundle is obtained that includes a manifest defining an order for upgrading the third-party services”) (col 1 lines 55-63) , where dependencies between different services are the one or more instance of the services as claimed.
As per claim 9 the rejection of claim 8 is incorporated and further Kalskar discloses: wherein the central code repository comprises a continuously running code repository accessible by each of the one or more instances of the service (col 4 lines 16-24, “computing systems 106 in the networked environment 100 can increase or decrease dynamically to include or remove hosts 118, switches 15, GPUs, power sources, and other components, without degrading performance of a virtualization or cloud computing environment) where the network services dynamically changing without degrading performance clearly shows continuously running code repository accessible by the instance of the service because all the codes in form of data are stored in the repository (col 4 lines 66-67 – col 5 lines 1-12).
As per claim 10 the rejection of claim 8 is incorporated and further Kalskar discloses:, wherein the modifications to the service comprise one or more code changes for the service pushed to the central code repository from a developer system (col 5 lines 12-26, col 5 lines 42-52) where upgrade bundle that includes upgrade executable (implemented by software developer) and the upgrade bundle are stored in the data storage (code repository).
As per claim 11 the rejection of claim 8 is incorporated and further Kalskar discloses:, wherein the modifications are associated with an access location of the service, (col 2 lines 42-48) and wherein the request to retrieve the modifications comprises the access location of the modifications (Abstract, col 5 lines 37-42, col 7 lines 5-10).
As per claim 15  Kalskar (US 11175899 B2) discloses A non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to (col 3 lines 57-67):
determine, by a processing device, that a code update for a service of a computing environment is available at a centralized repository (col 2 lines 27-42, a manifest that defines a sequence for executing the available service upgrades. A predefined sequence can be based on a determination of an upgrade order given the different interdependencies between the services to be upgraded…based on the determination of the upgrade order” ), where the versions of the different services are the instance of the service; executing within a computing device is shown in (col 4 lines 25-28 “One or more computing services 114 can be provided through execution of an application or service on one or more of the virtual machines”); (col 2 lines 47-50), (col 9 lines 14-22), “whether a code update for the service is available at a central repository of the computing environment”) (col 5 lines 28-32, “The manifest 133 identifies the different upgrade elements 202 (FIG. 2) that are available with respect to an upgrade of a software-based system of the virtualized computing environment. Each upgrade element 202 can correspond to a service that has an available upgrade or patch”);
 available at a central repository of the computing environment is shown in (col 4 lines 66-67 – col 5 lines 1-12, “The computing environment 103 can include a data store 121. The data store 121 can include memory of the computing environment 103, mass storage resources of the computing environment 103, or any other storage resources on which data can be stored by the computing environment 103. The data store 121 can include memory of the hosts in the racks 112 in some examples. For instance, the data store 121 can include one or more relational databases, such as structure query language (SQL) databases, non-SQL databases, or other relational or non-relational databases. The data stored in the data store 121, for example, can be associated with the operation of the services or functional entities described below”).
retrieve, by each of a plurality of instances of the service, the code update from the centralized repository; (col 1lines 56-62 “As upgrades and patches become available for services and other types of applications installed on host devices within a data center) retrieving the cod update is shown in (col 2 lines 42-50, “The manifest can further identify a location of the executable code associated with the upgrade for each of the different services. The services can include third-party services, native services, or a combination of third-party and native services. Using the resources provided in the manifest, an upgrade manager can sequentially execute the upgrades for each of the services based on the predefined sequence”) where identify a location of the executable code associated with the upgrade clearly shows retrieving the code update”) the code updates are in the data centers (central repository) is shown in col 1 lines 55-62 “As upgrades and patches become available for services and other types of applications installed on host devices within a data center, data center operators can request an upgrade of the installed services”);
wherein to retrieve the code update, each of the plurality of instances of the service are to request the code update from the centralized repository (col 8 lines 43-53, “At step 306, the life cycle manager 139 can retrieve the upgrade bundle 124 associated with the requested upgrade from the data store 121. In some examples, the life cycle manager 139 can determine the version of the system to be upgraded and can select the appropriate upgrade bundle 124 from a plurality of upgrade bundles 124 based on the version. For example, if the currently installed version of the product is 2.0, the life cycle manager 139 can determine that the requested upgrade version is 2.1. In some examples, the request can include the version associated with the requested upgrade”) where the data store 121 is the centralized repository, the versions are the plurality of instances of the services;
receive the code update from the centralized repository ( col 5 lines 12-26 “The data store 121 can include an upgrade bundle 124 and an upgrade status log 127. The upgrade bundle 124 includes a bundle of upgrades and patches for software services associated with a software-based system of the data center. The upgrade bundle 124 can include version data 130, a manifest 133, and upgrade executables 136. The version data 130 can define a version associated with a particular system upgrade. For example, assume that an upgrade bundle 124 corresponds to an upgrade of the life cycle manager (LCM) 139. The version data 130 can identify the particular version of the LCM 139 with respect to the particular upgrade bundle 124. There can be multiple upgrade bundles associated with different software-based systems of the data center and different versions of the different systems”) where data store (centralized repository) includes upgrade bundle, version data clearly shows the code update is received from the data store 121 (centralized repository);
and update, by the processing device, each of the plurality of instances of the service in view of the code update retrieved from the centralized repository (Abstract, col 1 lines 55-62, The present disclosure relates to automating service upgrades within the computing infrastructure of a software-defined data center (SDDC) while considering the interdependencies between the services. As upgrades and patches become available for services and other types of applications installed on host devices within a data center, data center operators can request an upgrade of the installed services.                                                                                                                                                     col 2 lines14-17,  col 2 lines 18-27).
As per claim 16 the rejection of claim 15 is incorporated and further Kalskar discloses, wherein the processing device determines that a code update for the service is available at periodic intervals (col 7 lines 65-67 – col 8 lines 1-10)..
As per claim 17 the rejection of claim 15 is incorporated and further Kalskar discloses, wherein to determine that the code update for the service is available, the processing device is to (col 5 lines 28-32,:
access metadata associated with the central repository, the access metadata  (col 5 lines 13-26, “The data store 121 can include an upgrade bundle 124 and an upgrade status log 127. The upgrade bundle 124 includes a bundle of upgrades and patches for software services associated with a software-based system of the data center. The upgrade bundle 124 can include version data 130, a manifest 133, and upgrade executables 136. The version data 130 can define a version associated with a particular system upgrade. For example, assume that an upgrade bundle 124 corresponds to an upgrade of the life cycle manager (LCM) 139. The version data 130 can identify the particular version of the LCM 139 with respect to the particular upgrade bundle 124. There can be multiple upgrade bundles associated with different software-based systems of the data center and different versions of the different systems) where upgrade bundle that includes version data, manifest, upgrade executables) is the metadata in the central repository as claimed.
As per claim 18 the rejection of claim 15 is incorporated and further Kalskar discloses:, wherein to retrieve the code update from the central repository, the processing device is to download the code update from the central repository to a container associated with each of the plurality of instances of the service (col 4 lines 25-38 “Each of the containers can include a self-contained execution environment having its own CPU, memory, block input/output (I/O), and network resources which are isolated from other containers. In some examples, a single one of the containers can implement a single one of the computing services “), (col 6 lines 40-48).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 5, 7, 12-14  are rejected under 35 U.S.C. 103 as being unpatentable over Kalskar 11175899 B2)) and further in view of Tank et al (US 20210248205)
 As per claim 5 the rejection of claim 4 is incorporated and further Kalskar discloses:   wherein performing the modification comprises: applying the code update to a local file system of the container of the instance of the service without restarting the container (col 5 lines 35-49, col 5 lines 58-62) Kalskar discloses isolated container and a single one of the containers can implement a single one of the computing services (col 4 lines 25-38). Kalskar does not specifically disclose without restarting the container. It is common knowledge in the art to perform the action without restarting the container. However, in an analogous art Tank (US 20210248205) discloses the above limitation (Tank,[0045] At least one other technical improvement described herein is the ability of the systems to provide run-time updated micro-services without the need to restart the container application”). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Tank with the method of Kalskar.  The modification would be obvious because one of the ordinary skill in the art would be motivated to reduce the overall network utilization of the container application by only loading the updated services at runtime.[0045] .
As per claim 7 the rejection of claim 6 is incorporated and further Kalskar discloses:  code update indicates that the code update is stored at the central repository wherein the metadata of the central repository comprises a manifest of the code updates that provides security issues (col 2 lines 27-35). Kalskar does not specifically disclose signature of the code updates. However, in an analogous art Tank discloses the above limitation Tank (US 20210248205) discloses the above limitation(Tank, [0061] [0040]. The modification would be obvious because one of the ordinary skill in the art would be motivated to provide an authentic and secure service that improve security by reducing or minimizing the access to data or variables by other components.
As per claim 12 the rejection of claim 8 is incorporated and further Kalskar discloses wherein to publish the modifications, the processing device is to: metadata associated with the modifications, the metadata being accessible by each of the one or more instances of the service(col 5 lines 13-26, “The data store 121 can include an upgrade bundle 124 and an upgrade status log 127. The upgrade bundle 124 includes a bundle of upgrades and patches for software services associated with a software-based system of the data center. The upgrade bundle 124 can include version data 130, a manifest 133, and upgrade executables 136. The version data 130 can define a version associated with a particular system upgrade. For example, assume that an upgrade bundle 124 corresponds to an upgrade of the life cycle manager (LCM) 139. The version data 130 can identify the particular version of the LCM 139 with respect to the particular upgrade bundle 124. There can be multiple upgrade bundles associated with different software-based systems of the data center and different versions of the different systems) where upgrade bundle that includes version data, manifest, upgrade executables) is the metadata in the central repository as claimed.
Kalskar discloses:   wherein the metadata of the central repository comprises a manifest of the code updates that provides security issues (col 2 lines 27-35). Kalskar does not specifically disclose store a signature of the modifications. However, in an analogous art Tank discloses the above limitation Tank (US 20210248205) discloses the above limitation(Tank, [0061] [0040]. The modification would be obvious because one of the ordinary skill in the art would be motivated to provide an authentic and secure service that improve security by reducing or minimizing the access to data or variables by other components.
As per claim 13 the rejection of claim 12 is incorporated and further Tank discloses wherein the signature (Tank, [0061] [0040]. Tank does not specifically disclose checksum.  However, it is common knowledge in the art to provide Checksum in an upgrading system. The modification would be obvious because one of the ordinary skill in the art would be motivated to provide an authentic and secure service that improve security by reducing or minimizing the access to data or variables by other components. 
To support the common knowledge the prior art Zeavelou (US 11,093,321) is cited.  
As per claim 14 the rejection of claim 12 is incorporated and further Tank discloses, wherein to store the signature of the modifications as metadata the processing device is associated with the plurality of host machines and the central code repository (Tank, [0061] [0040]). Tank does not specifically disclose store the signature in a configuration map. However, it is common knowledge in the art to store the signature in a configuration map. The modification would be obvious because one of the ordinary skill in the art would be motivated to provide a configuration file that using symmetric encryption algorithm for security purpose.
To support the common knowledge the prior art Kandula (US 11,301,280) is cited in the 892.
8.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalskar (11175899 B2)) and further in view of Polisetty (US 20210240730).
As per claim 19 the rejection of claim 15 is incorporated and further Kalskar discloses: wherein the processing device is further to: updating each of the plurality of instances of the service.
Kalskar does not specifically disclose perform a snapshot of each of the plurality of instances of the service prior to updating each of the plurality of instances of the service. However in an analogous art Polisetty (US 20210240730) disclose the above limitation. (Polisetty, [0005], language of claims 2 and 8). The modification would be obvious because in this method database traffic is reduced and faster synchronization of database object is provided by avoiding to make full closes or full updates of database instances(Polisetty [0003] ,).
As per claim 20 the rejection of claim 19 is incorporated and further Polisetty discloses: wherein the processing device is further to monitor performance of each of the plurality of instances of the service; and in response to detecting a performance regression of the service associated with the code update, revert each of the plurality of instances of the service to a previous state in view of the snapshot of each of the plurality of instances of the service. However, in an analogous art Polisetty discloses the above limitation (Polisetty, [0005] [0030] identifying constructive and destructive changes for a given data snapshot on target instance, providing high selectivity of what to impact on destination, and impacting the target instance with proper constructive and destructive changes. A high degree of selectivity is provided at each stage of the process of handling database objects [0006] One general aspect includes a computer-implemented method. The computer-implemented method also includes receiving a request, at a database instance, to revert a root record from a current state of an application datastore to a previous state of the application datastore; selecting a snapshot that includes the root record. The modification would be obvious because in this method database traffic is reduced and faster synchronization of database object is provided by avoiding to make full closes or full updates of database instances (Polisetty [0003]).

Conclusion
9.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Patten US 20210089292 A1 [0004]  the model update distribute a model update, comprising: receiving, by the central module, the model update; analyzing, by the central module, the database of available models; determining, by the central module, a priority level for the model update; determining, by the central module, which local nodes should receive the model update; and transmitting, by the central module, the model update; and update at least one local node, comprising: receiving, by at least one monitoring module, a model update; determining, by at least one diagnosis module, the current detection; the central module 201 checks the model update against the available model database 202. The central module 201 determines if the model update already exists in the available model database 202, and if it does, the central module 201 will pull relevant information on any existing model.
McCarthy; US 8789035 B2 detecting those identified repository files which have been updated by comparing a representation of each identified repository file from before the update was received with a representation of the identified repository file after the update was received, and for the or each updated identified repository file, merging the at least one corresponding specified value with the updated identified repository file. repository files which have been updated by comparing a representation of each identified repository file from before the update was received with a representation of the identified repository file after the update was received, and for the or each updated identified repository file, 
Tyhurst;  B2 US 8418168 B2 when an upgrade is available, receiving upgrade software for the electronic device, and upgrading device software on the electronic device using the upgrade software. the communications protocol in response to the request; determining if an upgrade is available for the electronic device in accordance with the device attribute information; and when an upgrade is available, selecting upgrade software for the electronic device from the central repository in accordance with at least the device attribute information
 
Title: Effectiveness of code contribution: From patch-based to pull-request-based tools, author: J Zhu  et al, published on 2016.

Title: An exploratory study of the pull-based software development model, 
author: G Gousios et al, published on 2014.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAMELI DAS/           Primary Examiner, Art Unit 2196